IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,361-01




EX PARTE JOSHUA CONTRERAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-CR-3373-A IN THE 28TH DISTRICT COURT
FROM NUECES COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
evading arrest, four counts of aggravated assault, and one count of possession of a controlled
substance with intent to deliver. He was sentenced to imprisonment for two years on the evading
arrest count and for seven years on the remaining counts.  He did not appeal the convictions.
            Applicant contends that the judgment and sentences are void, he received multiple
punishments in violation of the Double Jeopardy Clause, and trial counsel rendered ineffective
assistance.  Applicant’s sentence for evading arrest has discharged.  The claims relating to this count
are dismissed.  Tex. Code Crim. Proc. art. 11.07, § 3(c).  His remaining claims are denied. 
Accordingly, this application is dismissed in part and denied in part.
 
Filed: October 30, 2013
Do not publish